 

Exhibit 10.32

 

SIXTH AMENDED AND RESTATED

IRREVOCABLE STANDBY LETTER OF CREDIT

 

Letter of Credit No. 1158

 

Data of Issuance:

February 16, 2008

 

 

Issuer:

Home Federa1 Bank

 

225 South Main Avenue

 

Sioux Falls, SD 57104

 

 

To:

Northwestern Services Corporation

 

125 South Dakota Avenue, Suite 1100

 

Sioux Falls, SD 57104-6403

 

                This Sixth Amended and Restated Irrevocable Standby Letter of
Credit amends, restates and replaces that certain Fifth Amended and Restated
Irrevocable Standby Letter of Credit dated February 16, 2007 by Home Federal
Bank (Letter of Credit No. 1158).

 

                                                1.             Home Federal Bank
(the “Bank”) hereby establishes in favor of NorthWestern Services Corporation
(“NSC,” successor by merger to NorthWestern Energy Corporation) an Irrevocable
Standby Letter of Credit (the “Letter of Credit”) at the request and for the
account of Great Plains Ethanol, LLC d/b/a POET Biorefining - Chancellor, a
South Dakota limited liability company (“Great Plains”), whereby the Bank,
subject to the terms and conditions contained herein, authorizes NSC to draw on
it at any time or times before the Expiration Date (as defined below), by its
draft (the “Draft”), in the form of Appendix 1 hereto, an amount up to an
aggregate amount of $688,000.00, as set forth on an accompanying certificate
(the “Draw Certificate”), in the form of Appendix 2 hereto.

 

                                                2.             This Letter of
Credit shall expire at the close of business on March 1, 2009 (the “Expiration
Date”), unless extended.

 

                                                3.             This Letter of
Credit is issued in conjunction with a Natural Gas Distribution Delivery
Agreement between NorthWestern Energy Corporation and Great Plains dated
September 2, 2002 (the “Agreement”), under which Great Plains agreed to
transport a minimum quantity of natural gas to its plant at a fixed price for
delivery through a pipeline constructed to serve the plant and the obligations
of Great Plains under the Agreement. The terms and conditions of the Agreement
are incorporated herein by reference.

 

 

--------------------------------------------------------------------------------


 

                                                4.             Funds under this
Letter of Credit are available to NSC in accordance with and against its Draft
and Draw Certificate, each dated the date of presentation and executed by an
officer of NSC, referring to the number of this Letter of Credit and presented
along with the original Letter of Credit at our office at 225 South Main Avenue,
Sioux Fails, South Dakota 57104 during normal banking hours on or prior to the
Expiration Date or any extension thereof.  NSC warrants and represents to the
Bank that it has assigned or will assign its rights to the proceeds of this
Letter of Credit to Tetra Financial Group, Within 48 hours following
presentation of the Draft, Draw Certificate and original Letter of Credit, the
funds drawn shall be payable jointly by the Bank to NSC and Tetra Financial
Group.

 

                                                5.             This Letter of
Credit sets forth in full the terms of our undertaking, and such undertaking
shall not in any way be modified or amended, without the consent of the Bank,
except as to the completion of the Draft and Draw Certificates referenced to
herein.

 

HOME FEDERAL BANK

 

 

By

/s/ David A. Brown

 

Its:

David A, Brown / Senior Vice President

 

AGREED AND ACCEPTED

This 28th day of February, 2008.

 

NORTHWESTERN SERVICES CORPORATION.

 

By:

/s/ Dennis Heinz, Cr. Mgr.

 

Its:

Dennis Heinz Credit Mgr.

 

 

 

--------------------------------------------------------------------------------